NUMBER 13-08-00494-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                       IN RE HEI RESOURCES, INC.,
            R. D. TUSETH, RICK STRATTON, AND STEVEN HEARNE


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Benavides
                      Memorandum Opinion Per Curiam1

        Relators, HEI Resources, Inc., R. D. Tuseth, Rick Stratton, and Steven Hearne, filed

a petition for writ of mandamus, a motion to seal records, and an emergency motion for

temporary relief in the above cause on August 18, 2008. That same day, this Court: (1)

granted the emergency motion for temporary relief and ordered stayed the trial court’s

order of August 6, 2008; (2) granted the motion to seal records; and (3) requested that the

real party in interest, S. Lavon Evans, Jr. Operating Company, by and through counsel, file



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
a response to relators' petition for writ of mandamus on or before the expiration of ten days

from the date of that order. The real party in interest has duly filed its response and

relators have filed a reply thereto.

       The Court, having examined and fully considered the petition for writ of mandamus,

the record and the sealed documents filed herein, the response, and the reply thereto, is

of the opinion that relators have not shown themselves entitled to the relief sought.

Accordingly, the stay previously imposed by this Court is ordered LIFTED and the petition

for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a), 52.10(b).

       Documents which were filed herein under seal may be retrieved by the party filing

same. Pending motions, if any, are dismissed as moot.

                                                         PER CURIAM


Memorandum Opinion delivered and
filed this 8th day of October, 2008.




                                             2